Title: From Thomas Jefferson to William Drayton, 1 May 1791
From: Jefferson, Thomas
To: Drayton, William



Sir
Philadelphia May 1. 1791.

My mortification has been extreme at the delays which have attended the procuring the olive plants so long ago recommended by myself, so long ago agreed to by the agricultural society, and for which their money has been so long lying in the hands of a banker at Paris. I assure you Sir that my endeavors have been unremitting. In addition to the first small parcel which were sent soon after the reciept of your orders, I have now the pleasure to inform you that a second cargo is arrived at Baltimore consisting of 6. barrels which contains 40. young olive trees of the best species, to afford grafts, and a box of olives to sow for stocks. This I order on immediately to Charleston to the care of Messrs. Brailsford & Morris for you, and I inclose herewith a copy of the directions given for the manner of treating them. A third cargo is on it’s way from Bordeaux, but for what port I have not learned. This consists of 2. barrels containing 44. olive trees of which 24 are very young.—I shall immediately write to my correspondent at Marseilles to send another cargo the ensuing winter.—I delivered to Mr. Izard a barrel of Mountain rice of last year’s growth, which I recieved from the island of Bananas on the coast of Africa and which I desired him to share with you for the use of the society. The attention now paying to the sugar—Maple tree promises us an abundant supply of sugar at home: and I confess I look with infinite gratification to the addition to the products of the U. S. of three such articles as oil, sugar, and upland rice. The last I value, in the hope it may be a complete substitute for the pestiferous culture of the wet rice.—I have the honour to be with great respect Sir Your most obedient & most humble servt,

Th: Jefferson

